                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In Re:                                 :       Case No. 20-50569

         Mia Simmons                   :       Judger Alan M. Koschik

                Debtor                 :       Chapter 7

                 DEBTOR’S MOTION TO DISMISS BANKRUPTCY CASE

Now comes, Debtor, by and through Counsel and hereby request that this Court enter an Order to

dismiss this case under chapter 7 of the Bankruptcy Code on the ground set forth below.

   1. On March 11, 2020, the above-named Debtor filed a Voluntary Petition under Chapter 7

         of the Bankruptcy Code.

   2.    Since the filing the Debtor’s income has increased. Due to the increase in the Debtor’s

         income; the Debtor can resolve her financial affairs with Creditors without the aid of

         proceedings under the Bankruptcy Code.

   3. The best interests of the Debtor’s Creditors would be served by the dismissal of the case

         as the Creditor’s would have the ability to recover more of the amounts due them through

         state collection laws or legal proceedings than what the Creditor’s would be able to

         recover in the duration of a chapter 7. Under the Bankruptcy Chapter 7 Code the

         Creditor’s would only be able to recover the amount of the Debtor’s unexempt assets as

         delineated under the Bankruptcy Code. Under state collection or legal proceedings, the

         Creditor’s would have the ability to garnish twenty-five (25%) of the Debtor’s wages and

         obtain full recovery of any monies due and owing.

WHEREFORE, Debtor prays for an Order dismissing this case Under Chapter 7 of the

Bankruptcy Code.




20-50569-amk        Doc 57     FILED 07/08/20      ENTERED 07/08/20 11:08:19           Page 1 of 8
                                                     Respectfully Submitted,

                                                     /s/Wilhelmina Huff
                                                     Wilhelmina Huff 0082654
                                                     PO Box 25506
                                                     Garfield Heights, OH 44125
                                                     216-307-3688, Telephone
                                                     216-619-9302, Facsimile

                                    NOTICE OF MOTION

Mia Simmons, Debtor, has filed a motion to dismiss her chapter 7 case.

Your rights may be affected. You should read these papers carefully and discuss them with

your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you

may wish to consult one.)

If you do not want the Court to grant the motion, or if you want the Court to consider your views

on the motion, then on or before July 22, 2020 you must:

   1. File a written response, explaining your position at:

                                 United States Bankruptcy Court
                      John F. Seiberling Federal Building & US Courthouse
                                         2 South Main St.
                                        Akron, OH 44308

If you mail your response to the court for filing, you must also mail it early enough so the Court
will receive it on or before the date stated above.

   2. Mail a copy to:
                                            Wilhelmina Huff
                                              PO Box 25506
                                       Garfield Heights, OH 44125

                                               Julie Zurn
                                           388 South Main St.
                                               Suite 500
                                            Akron, OH 44311

If you do not take these steps, the Court may decide that you do not oppose the relief being sought
in the motion and may enter an order granting that relief without a hearing.




20-50569-amk      Doc 57     FILED 07/08/20       ENTERED 07/08/20 11:08:19            Page 2 of 8
                                                      Respectfully Submitted,

                                                      /s/Wilhelmina Huff
                                                      Wilhelmina Huff 0082654
                                                      PO Box 25506
                                                      Garfield Heights, OH 44125
                                                      216-307-3688, Telephone
                                                      216-619-9302, Facsimile



                                 CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing Motion was served either electronically or

by Ordinary Mail this date on the parties whose names and addresses are listed below as and for

NOTICE that the attached Motion would be filed. The undersigned will present to the Court a

proposed order granting the relief sought unless, within fourteen (14) days after this date a

memorandum in opposition is filed with this Court and served on the undersigned:

Julie K. Zurn
trustee@zurnlaw.com; jkz@trustesolutions.net

tmolyneaux@klaben.com

Account Resolutions
1643 NW 136th St.
Suite 100
Fort Lauderdale, FL 33323

Ad Astra Recovery Services, Inc.
8918 W. 21st N
Suite 200
PMB 303
Wichita, KS 67205

Affiliate Asset Solutions LLC
145 Technology Parkway NW
Suite 100
Norcross, GA 30092

Ally Financial
PO Box 380902




20-50569-amk       Doc 57     FILED 07/08/20       ENTERED 07/08/20 11:08:19           Page 3 of 8
Minneapolis, MN 55438

Apprisen
4500 E. Broad St.
Columbus, OH 43213

At&t
Po Box 5014
Carol Stream, IL 60197

Auto Loan Inc.
1250 W. Main St.
Suite B
Kent, OH 44240

Bako Diagnostics
PO Box 740209
Atlanta, GA 30374

Bank of America, NA
PO Box 982236
El Paso, TX 79998

Capital Consulting Service
415 West Golf Rd.
Arlington Heights, IL 60005

Capital One Auto Finance
3901 Dallas Parkway
Plano, TX 75093

Capital One/Maurice's
Attn: Bankruptcy Department
PO Box30285
Salt Lake City, UT 84130

Cashland
17 Triangle Park
Cincinnati, OH 45246

Cashnet USA
175 W. Jackson Blvd.
Suite 1000
Chicago, IL 60604

Cashstop




20-50569-amk       Doc 57     FILED 07/08/20   ENTERED 07/08/20 11:08:19   Page 4 of 8
4880 Northfield Rd.
Cleveland, OH 44128

Chase
PO Box 659732
San Antonio, TX 78265

Cleveland Clinic
PO Box 89410
Cleveland, OH 44101

Consumer Portfolio Services
19500 Jamboree Rd.
Suite 500
Irvine, CA 92612

Credit Collection
PO Box 607
Norwood, MA 02062

Credit Collection Services
725 Canton St.
Norwood, MA 02062

Crescent Bank & Trust
PO Box 2460
Chesapeake, VA 23327

Dentalworks
PO Box 64-3005
Cincinnati, OH 45264

Directv
PO Box 6550
Englewood, CO 80155

Elgin Furniture
26400 Lakeland Blvd.
Euclid, OH 44132

Emergency Professional Services
PO Box 740021
Cincinnati, OH 45274

ERC
PO Box 23870




20-50569-amk      Doc 57      FILED 07/08/20   ENTERED 07/08/20 11:08:19   Page 5 of 8
Jacksonville, FL 32241

First Federal Credit Control
24700 Chagrin Blvd.
Suite 205
Beachwood, OH 44122

FMA Alliance, Ltd.
PO Box 2409
Houston, TX 77252

Global Vacation
5320 College Blvd.
Leawood, KS 66211

IC Systems
PO Box 64378
Saint Paul, MN 55164

Internal Revenue Service
PO Box 802501
Cincinnati, OH 45280

Midwest Recovery Systems
514 Earth City Plaza
Suite 100
Earth City, MO 63045

Nelnet Bankruptcy Department
3015 S. Parker Rd.
Suite 400
Aurora, CO 80014

Pendrick Capital Partners
625 US 1
Key West, FL 33040

Phoenix Financial Services
PO Box 361450
Indianapolis, IN 46236

Progressive Insurance
Correspondence Center
Dept.0561
Carol Stream, IL 60132




20-50569-amk      Doc 57       FILED 07/08/20   ENTERED 07/08/20 11:08:19   Page 6 of 8
Revenue Group
PO Box 93983
Cleveland, OH 44101

Rise
Po Box 101808
Fort Worth, TX 76185

Ronnie Holman
1214 E. 83rd St.
Cleveland, OH 44103

Santander Consumer USA
PO Box 961245
Fort Worth, TX 76121

Speedy Cash
Attn: Bankruptcy Department
PO Box 780408
Wichita, KS 67278

Sprint
PO Box 4191
Carol Stream, IL 60197

The Illuminating Company
PO Box 3687
Akron, OH 44309

Time Warner Cable
PO Box 371449
Pittsburgh, PA 15250

UES Ahuja
PO Box 74702
Cleveland, OH 44194

United Collection Bureau
5620 Southwyck Blvd.
Toledo, OH 43614

University Hospital
Attn: 8792M
PO Box 14000
Belfast, ME 04915




20-50569-amk     Doc 57    FILED 07/08/20   ENTERED 07/08/20 11:08:19   Page 7 of 8
                                                 /s/Wilhelmina Huff
                                                 Wilhelmina Huff 0082654




20-50569-amk   Doc 57   FILED 07/08/20   ENTERED 07/08/20 11:08:19    Page 8 of 8
